William Paul Trial, et




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 21, 2015

                                       No. 04-14-00521-CV

                                 MEDINA INTERESTS, LTD,
                                       Appellants

                                                 v.

                                   William Paul TRIAL, et al.,
                                           Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 13-04-00098-CVK
                            Honorable Stella Saxon, Judge Presiding

                                          ORDER
       The appellees’ brief was originally due to be filed on December 19, 2014. The appellees’
first motion for extension of time was granted, extending the deadline for filing the brief to
January 19, 2015. On January 19, 2015, the appellee’ filed a motion requesting an additional
extension of time to file the brief until February 18, 2015, for a total extension of sixty days. The
motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLEES WILL BE GRANTED. The appellees’ brief must be filed by February 18, 2015.



                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court